DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,309,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent fully encompasses the scope of the instant application regardless of the obvious variation in claimed language.
Current Application
US 11,309,247
1. A semiconductor device, comprising: 
*  a transistor layer, including a first active region configured to be a source/drain terminal of a first transistor and a second active region configured to be a source/drain terminal of a second transistor; 
*  a dielectric layer, a bottom surface of the dielectric layer in direct contact with top surfaces of the source/drain terminals of the first and second transistors; 
*  a conductive strip, included in the dielectric layer and extending from the first active region toward the second active region for signal connection; and 
*  a power grid structure, arranged to direct a power source to the transistor layer from a bottom of the transistor layer.
1. A semiconductor device, comprising: 
*  a substrate; 
*  a transistor layer, on a first side of the substrate, including a first active region configured to be a source/drain terminal of a first transistor and a second active region configured to be a source/drain terminal of a second transistor; 
*  a dielectric layer, a bottom surface of the dielectric layer in direct contact with top surfaces of the source/drain terminals of the first and second transistors, wherein 
*  a conductive strip is provided within the dielectric layer and disposed on the first active region and extending toward the second active region for signal connection; and 
*  a power grid structure, on a second side of the substrate opposite to the first side, arranged to direct a power source to the transistor layer.
2. The semiconductor device of Claim 1, wherein the transistor layer includes a first cell including the first active region and the second active region.
2. The semiconductor device of claim 1, wherein the transistor layer includes a first cell including the first active region and the second active region.
3. The semiconductor device of Claim 2, wherein the conductive strip is connected between the first active region and the second active region for signal connection.

3. The semiconductor device of claim 2, wherein the conductive strip is connected between the first active region and the second active region for signal connection.
4. The semiconductor device of Claim 2, further comprising: a plurality of metal strips, on the dielectric layer, extending in a first direction for signal connection, wherein the conductive strip extends in a second direction orthogonal to the first direction, and one end of the conductive strip is connected to one of the plurality of metal strips for signal connection via a contact via.

4. The semiconductor device of claim 2, further comprising: a plurality of metal strips, on the dielectric layer, extending in a first direction for signal connection, wherein the conductive strip extends in a second direction orthogonal to the first direction, and one end of the conductive strip is connected to one of the plurality of metal strips for signal connection via a contact via.
5. The semiconductor device of Claim 1, wherein the transistor layer includes a first cell and a second cell, the first cell includes the first active region while the second cell includes the second active region, and the conductive strip extends across a boundary between the first cell and the second cell.
5. The semiconductor device of claim 1, wherein the transistor layer includes a first cell and a second cell, the first cell includes the first active region while the second cell includes the second active region, and the conductive strip extends across a boundary between the first cell and the second cell.
6. The semiconductor device of Claim 5, wherein the conductive strip is connected between the first active region and the second active region.
6. The semiconductor device of claim 5, wherein the conductive strip is connected between the first active region and the second active region.
7. The semiconductor device of Claim 6, wherein the conductive strip route through a turning corner.
7. The semiconductor device of claim 6, wherein the conductive strip route through a turning corner.
8. The semiconductor device of Claim 5, further comprising: a plurality of metal strips, disposed above the dielectric layer, and extends in a first direction for signal connection; wherein one end of the conductive strip is connected to one of the plurality of metal strips for signal connection via a contact via.
8. The semiconductor device of claim 5, further comprising: a plurality of metal strips, disposed above the dielectric layer, and extends in a first direction for signal connection, wherein one end of the conductive strip is connected to one of the plurality of metal strips for signal connection via a contact via.
9. The semiconductor device of Claim 8, wherein the conductive strip routes through a turning corner.
9. The semiconductor device of claim 8, wherein the conductive strip routes through a turning corner.
10. The semiconductor device of Claim 1, wherein the conductive strip is isolated from the first active region by an isolation layer.

10. The semiconductor device of claim 1, wherein the conductive strip is isolated from the first active region by an isolation layer.
11. A method of manufacturing a semiconductor device, comprising: 
*  forming a transistor layer including a plurality of active regions for forming transistors; 
*  forming a conductive strip extending from a first active region toward to a second active region for signal connection; 
*  forming a dielectric layer on the transistor layer, wherein the dielectric layer includes the conductive strip; and 
*  forming a power grid structure arranged to direct a power source to the transistor layer from a bottom of the transistor layer; *  wherein forming the transistor layer comprises: 
*  forming a first cell including the first active region; and 
*  forming a second cell including the second active region; and 
*  forming the conductive strip, on the first active region comprises: 
*  forming the conductive strip extending across a boundary between the first cell and the second cell.

11. A method of manufacturing a semiconductor device, comprising: providing a substrate; 
*  forming a transistor layer on a first side of the substrate, the transistor layer including a plurality of active regions for forming transistors; 
*  forming a conductive strip, on a first active region, extending toward to a second active region for signal connection; 
*  forming a dielectric layer on the transistor layer, covering the connecting strip; and 
*  forming a power grid structure on a second side of the substrate opposite to the first side, the power grid structure arranged to direct a power source to the transistor layer; 
*  wherein forming the transistor layer on the first side of the substrate comprises: 
*  forming a first cell including the first active region; and 
*  forming a second cell including the second active region; and 
*  forming the conductive strip, on the first active region comprises: 
*  forming the conductive strip extending across a boundary between the first cell and the second cell.
12. The method of Claim 11, wherein forming the conductive strip, on the first active region further comprises: forming the conductive strip connected between the first active region and the second active region.

12. The method of claim 11, wherein forming the conductive strip, on the first active region further comprises: forming the conductive strip connected between the first active region and the second active region.
13. The method of Claim 12, wherein forming the conductive strip, on the first active region further comprises: forming the conductive strip routing through a turning corner.

13. The method of claim 12, wherein forming the conductive strip, on the first active region further comprises: forming the conductive strip routing through a turning corner.
14. The method of Claim 11, further comprising: forming a plurality of metal strips on the dielectric layer, wherein the plurality of metal strips extends in a first direction for signal connection; and forming the conductive strip, on the first active region comprises: forming the conductive strip whose one end is connected to one of the plurality of metal strips for signal connection via a contact via.
14. The method of claim 11, further comprising: forming a plurality of metal strips on the dielectric layer, wherein the plurality of metal strips extends in a first direction for signal connection; and forming the conductive strip, on the first active region comprises: forming the conductive strip whose one end is connected to one of the plurality of metal strips for signal connection via a contact via.
15. The method of Claim 14, wherein forming the conductive strip, on the first active region comprises: forming the conductive strip routing through a turning corner.
15. The method of claim 14, wherein forming the conductive strip, on the first active region comprises: forming the conductive strip routing through a turning corner.
16. A system, comprising: 
*  a storage device, arranged to store a program code; and a processor, when executed and loaded by the processor, the program code instructs the processor to execute following operations: 
*  forming a transistor layer including a plurality of active regions for forming transistors; 
*  forming a conductive strip extending from a first active region toward to a second active region for signal connection; 
*  forming a dielectric layer on the transistor layer, wherein the dielectric layer includes the conductive strip; and 
*  forming a power grid structure arranged to direct a power source to the transistor layer from a bottom of the transistor layer; *  wherein forming the transistor layer-comprises: 
*  forming a first cell including the first active region; and 
*  forming a second cell including the second active region; and 
*  forming the conductive strip, on the first active region comprises: 
*  forming the conductive strip extending across a boundary between the first cell and the second cell.
16. A system, comprising: 
*  a storage device, arranged to store a program code; and a processor, when executed and loaded by the processor, the program code instructs the processor to execute following operations: 
*  providing a substrate; 
*  forming a transistor layer on a first side of the substrate, the transistor layer including a plurality of active regions for forming transistors; 
*  forming a conductive strip, on a first active region, extending toward to a second active region for signal connection; 
*  forming a dielectric layer on the transistor layer, covering the connecting strip; and 
*  forming a power grid structure on a second side of the substrate opposite to the first side, the power grid structure arranged to direct a power source to the transistor layer; 
*  wherein forming the transistor layer on the first side of the substrate comprises: 
*  forming a first cell including the first active region; and 
*  forming a second cell including the second active region; and 
*  forming the conductive strip, on the first active region comprises: 
*  forming the conductive strip extending across a boundary between the first cell and the second cell.
17. The system of Claim 16, wherein forming the conductive strip, on the first active region further comprises: forming the conductive strip connected between the first active region and the second active region.
17. The system of claim 16, wherein forming the conductive strip, on the first active region further comprises: forming the conductive strip connected between the first active region and the second active region.
18. The system of Claim 17, wherein forming the conductive strip, on the first active region further comprises: forming the conductive strip routing through a turning corner.
18. The system of claim 17, wherein forming the conductive strip, on the first active region further comprises: forming the conductive strip routing through a turning corner.
19. The system of Claim 16, wherein the program code further instructs the processor to execute following operations: forming a plurality of metal strips on the dielectric layer, wherein the plurality of metal strips extends in a first direction for signal connection; and forming the conductive strip, on the first active region comprises: forming the conductive strip whose one end is connected to one of the plurality of metal strips for signal connection via a contact via.
19. The system of claim 16, wherein the program code further instructs the processor to execute following operations: forming a plurality of metal strips on the dielectric layer, wherein the plurality of metal strips extends in a first direction for signal connection; and forming the conductive strip, on the first active region comprises: forming the conductive strip whose one end is connected to one of the plurality of metal strips for signal connection via a contact via.
20. The system of Claim 19, wherein forming the conductive strip, on the first active region comprises: forming the conductive strip routing through a turning corner.
20. The system of claim 19, wherein forming the conductive strip, on the first active region comprises: forming the conductive strip routing through a turning corner.


(Note)  The limitation “a power grid structure, on a second side of the substrate opposite to the first side” (in the Patent) is equivalent to the limitation “a power grid structure….. from a bottom of the transistor layer” (in the instant application).  This is because the Patent recites “a transistor layer, on a first side of the substrate, including a first active region configured to be a source/drain terminal of a first transistor and a second active region configured to be a source/drain terminal of a second transistor”, which implies that the first side refers to the top side of the substrate.   The Patent further recites “a power grid structure, on a second side of the substrate opposite to the first side, which implies that the second side of the substrate refers to the bottom side of the substrate.  Since the Patent implies that the transistor layer is on the top side of the substrate and the power grid structure is on the bottom side of the substrate, it would be reasonable to recognize that the power grid structure is arranged from the bottom of the transistor layer, as recited in the instant application.   In other words, pending claims in the instant application are obvious variation in claimed language with respect to the claims of the Patent, even though the claimed languages are not identical.  Thus the nonstatutory double patenting rejection is made accordingly.  
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In re claim 1, Chen et al. (US 2019/0164882, same applicant), in Fig. 1A and corresponding text,  teach a semiconductor device, composing:
a substrate 101 ([0025]);
a transistor layer 103 ([0025]), on a first side (i.e. the top side) of the substrate 101, including a plurality of active regions 106, 108 and 110 (e.g. source 106, gate 108 and drain 110, [0028]) for forming transistors;
a dielectric layer 125/127 ([0039]), on the transistor layer 103, including a conductive strip 128 (i.e. a metal wire, [0039]) disposed on a first active region A1 and extending toward a second active region A2 for signal connection; and
a power grid structure 122 (i.e. a power grid conductor, [0038]), on a second side (i.e. the bottom side) of the substrate 101 opposite to the first side (i.e. the top side), arranged to direct a power source to the transistor layer 103.
                     
    PNG
    media_image1.png
    433
    481
    media_image1.png
    Greyscale

	Chen et al. failed to teach: (a) a second active region configured to be a source/drain terminal of a second transistor; (b) a bottom surface of the dielectric layer in direct contact with top surfaces of the source/drain terminals of the first and second transistors; and (c) a conductive strip, included in the dielectric layer and extending from the first active region toward the second active region for signal connection.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 30, 2022



/HSIEN MING LEE/